Exhibit 10.1

AMENDMENT NO. 2

TO

LETTER OF CREDIT FACILITY AGREEMENT

This AMENDMENT NO. 2, dated as of April 24, 2006 (the “Amendment”), to the
Letter of Credit Facility Agreement, dated as of August 30, 2001 (as amended,
extended or supplemented to date, the “Letter of Credit Facility Agreement”), is
by and between ALLIANCE RESOURCE PARTNERS, L.P., a Delaware limited partnership
(the “Borrower”), and FIFTH THIRD BANK, an Ohio banking corporation (the
“Lender”). Capitalized terms used herein without definition shall have the
respective meanings specified in the Letter of Credit Facility Agreement.

W I T N E S S E T H

WHEREAS, the Borrower and Lender entered into the Letter of Credit Facility
Agreement as of August 30, 2001, and entered into Amendment No. 1 to the Letter
of Credit Facility Agreement on December 20, 2002.

WHEREAS, pursuant to the Letter of Credit Facility Agreement, the Lender has
made available to the Borrower a letter of credit facility, upon the terms and
conditions specified in the Letter of Credit Facility Agreement;

WHEREAS, the Borrower has requested a modification to one or more terms of the
Letter of Credit Facility Agreement, and the Lender is willing to make such
modifications;

WHEREAS, contemporaneously with the execution and delivery hereof, the Lender is
entering into the Termination of Guaranty Agreement, dated the date hereof,
pursuant to which the Lender has agreed to terminate the Guaranty Agreement; and

WHEREAS, upon the terms and subject to the conditions contained herein, the
parties hereto wish to amend the Letter of Credit Facility Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Amendment to Sections 1.3, 1.20, 1.21 and 1.22. The definitions contained in
Sections 1.3, 1.20, 1.21 and 1.22 of the Letter of Credit Facility Agreement are
hereby deleted in their entirety and replaced with the words “Intentionally
omitted”.

2. Amendment to Section 1.8. Section 1.8 of the Letter of Credit Facility
Agreement is hereby deleted its entirety and replaced with the following:

“1.8. “Cash Equivalents” means any of the following: (a) cash; (b) marketable
securities of any issuer (including, without limitation, any corporation or
governmental authority) and, if applicable, of any duration; and (c) any other
item determined in accordance with GAAP to constitute cash or cash equivalents.”



--------------------------------------------------------------------------------

3. Amendment to Section 1.25. Section 1.25 of the Letter of Credit Facility
Agreement is hereby deleted in its entirety and replaced with the following:

“1.25. “Letter of Credit Commitment” means the commitment of the Lender to issue
Letters of Credit in an amount up to $26,000,000, as the same may be reduced in
accordance with Sections 2.4 and 7.1(iii) hereof.”

4. Amendment to Section 1.31. Section 1.31 of the Letter of Credit Facility
Agreement is hereby deleted in its entirety and replaced with the following:

“1.31. “Opinion of Borrower’s Counsel” shall mean an opinion from Borrower’s
counsel, dated the Effective Date and addressed to Lender, substantially in form
and content as set forth on Schedule “1.31” hereto.”

5. Amendment to Section 2.4. Section 2.4 of the Letter of Credit Facility
Agreement is hereby amended by deleting the following sentence: “Any such
reduction of the Letter of Credit Commitment shall effect a reduction in the
liquidity covenant required to be complied with on the part of the Guarantor as
contemplated by Section 6.8 hereof.”

6. Amendment to Section 3.1. Section 3.1 of the Letter of Credit Facility
Agreement is hereby amended by (i) deleting Sections 3.1.1 and 3.1.3 in their
entirety and replacing them with the words “Intentionally omitted”, and
(ii) deleting the words “and Guarantor’s” from Section 3.1.4.

7. Amendment to Section 5.1. Section 5.1 of the Letter of Credit Facility
Agreement is hereby deleted in its entirety and replaced with the following:

“5.1. Financial Statements. All financial statements heretofore delivered to
Lender relating to the Borrower are true and correct in all material respects,
have been prepared in accordance with Borrower’s past practices consistently
applied, and fairly present (subject to year-end audit adjustments) the
financial conditions reflected therein without material changes since the dates
thereof.”

8. Amendment to Section 6.5. Section 6.5 of the Letter of Credit Facility
Agreement is hereby deleted in its entirety and replaced with the following:

“6.5. Insolvency. Borrower shall: (i) apply for or consent to the appointment of
a receiver, trustee or liquidator of Borrower or its properties; (ii) admit in
writing the inability to pay its debts as they mature; (iii) make a general
assignment for the benefit of creditors; (iv) commence any proceeding relating
to the bankruptcy, reorganization, liquidation, receivership, conservatorship,
insolvency, readjustment of debt, dissolution or liquidation of Borrower or, if
action shall be taken against Borrower for the purpose of effecting any
proceeding described in this clause (iv), such proceeding is not dismissed or
stayed within sixty (60) calendar days of such proceeding filing date, or
(v) become insolvent.”

 

2



--------------------------------------------------------------------------------

9. Amendment to Section 6.8. Section 6.8 of the Letter of Credit Facility
Agreement is hereby deleted in its entirety.

10. Miscellaneous.

(a) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to the
conflicts of laws principles thereof.

(b) Ratification. Except as hereby expressly amended by this Amendment, the
terms, covenants, conditions, agreements and representations and warranties
contained in the Letter of Credit Facility Agreement are in all respects
ratified and confirmed and remade as of the date hereof and, except as amended
hereby, shall continue in full force and effect.

(c) Entire Agreement. This Amendment represents the agreement of the parties
hereto with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the parties hereto relative to
the subject matter hereof not expressly set forth or referred to herein.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one and the same instrument.

(e) Headings. The section headings and subsection headings have been inserted
for convenience of reference only and do not constitute matters to be considered
in interpreting this Amendment.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Letter of Credit Facility Agreement to be duly executed by their respective
officers as of the day and year first above written.

 

“Borrower”

ALLIANCE RESOURCE PARTNERS, L.P.,

a Delaware limited partnership

  By:   ALLIANCE RESOURCE MANAGEMENT GP, LLC, its managing general partner    
By:  

/s/ Cary P. Marshall

    Name:   Cary P. Marshall     Title:   VP – Corporate Finance & Treasurer
“Lender” FIFTH THIRD BANK By:  

/s/ Mike Mendenhall

Name:   Mike Mendenhall Title:   Assistant Vice President

 

4